Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 23, 2015

The Court of Appeals hereby passes the following order:

A15A0707. PARIO, INC. et al. v. HELEN CLEVELAND, P. C.

      This appeal was docketed in this Court on December 3, 2014. On December
9, 2014, Appellants’ counsel filed a Motion to Withdraw as Counsel for Appellants
Pario, Inc. and Carolyn Cole. On January 14, 2015, this Court granted Appellants’
counsel’s motion to withdraw and extended the deadline for filing Appellants’ brief
and enumeration of errors in this case until February 12, 2015.
      On March 4, 2015, this Court notified Appellants that Appellant Pario, Inc., a
corporation, cannot proceed pro se, and must have counsel to proceed with this
appeal. This Court further notified Appellants that the failure to file their brief and
enumeration of errors by the extended deadline of March 20, 2015, would result in
dismissal of the appeal.
      To date, Appellants have not filed their brief and enumeration of errors, and
Appellant Pario, Inc. is still not represented by counsel in this case. Rather, on April
15, 2015, Appellant Carolyn Cole, filed a pro se motion on her own behalf for relief
and to stay the appeal due to her pending bankruptcy proceedings.
      Pursuant to Ga. Const. of 1983, Art. VI, Sec. IX, Par. II, this Court “shall
dispose of every case at the term for which it is entered on the court’s docket for
hearing or at the next term.” This two-term rule imposes a constitutional requirement
for all docketed appeals to be pursued diligently and decided within the prescribed
time limitation.
      In light of this constitutional requirement, as well as Pario, Inc’s failure to
obtain counsel and file a brief and enumeration of error, Appellant Carolyn Cole’s
motion to stay the appeal is DENIED and Case No. A15A0707 is DISMISSED as to
Appellant Pario, Inc. With regard to Appellant Carolyn Cole, we REMAND this case
to the State Court of Fulton County for a determination of whether Appellant Carolyn
Cole is entitled to an automatic bankruptcy stay.




                                      Court of Appeals of the State of Georgia
                                                                           04/23/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.